8 F.3d 819
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lorraine M. KLINE, Plaintiff-Appellant,v.Alice T. K. CORBA, Esquire;  Franklin E. Kepner, Jr.,Esquire; Franklin E. Kepner, Sr., Esquire;  Kepnerand Kepner, Attorneys at Law,Defendants-Appellees.
No. 92-2348.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 30, 1993.Decided:  October 22, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  Malcolm J. Howard, District Judge.  (CA-92-31-3-H)
Lorraine M. Kline, Appellant Pro Se.
Brian Edward Clemmons, Young, Moore, Henderson & Alvis, P.A., Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before PHILLIPS, WILKINS, and NIEMEYER, Circuit Judges.
PER CURIAM:

OPINION

1
Lorraine M. Kline appeals from the district court's order dismissing her civil complaint against her former attorneys.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Kline v. Corba, No. CA-92-31-3-H (E.D.N.C. Sept. 22, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED